Citation Nr: 0307886	
Decision Date: 04/24/03    Archive Date: 04/30/03

DOCKET NO.  99-01 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service from September 1973 to August 
1975.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO) which denied the benefit sought on 
appeal.


REMAND

The veteran claims entitlement to service connection for a 
psychiatric disorder, to include PTSD.  A review of the 
record leads the Board to conclude that additional 
development is necessary in this case before proceeding with 
appellate disposition, as the record does not contain 
sufficient development to render a decision as to the 
veteran's claim at this time.

A preliminary review of the record reveals that the veteran's 
claim was previously before the Board.  In June 2000, the 
Board reopened the veteran's claim for service connection and 
remanded the case to the RO for additional development of 
evidence.  The requested development was completed by the RO, 
and the RO issued a supplemental statement of the case in 
June 2002, which continued to deny the veteran's claim for 
service connection.  In response, the veteran submitted a VA 
Form 9 (Appeal to the Board of Veterans' Appeals), on which 
he indicated that he wanted a hearing before a Member of the 
Board at a local VA office.  The veteran's request for a 
hearing was acknowledged by the RO in August 2002, and 
requested that the veteran consider a videoconference hearing 
in lieu of a VA Travel Board hearing.  The veteran responded 
that he would accept a videoconference hearing before the 
Board of Veterans' Appeals.  Following the issuance of 
another supplemental statement of the case in September 2002, 
the veteran, in an October 2002 statement, again requested a 
hearing before the Board of Veterans' Appeals.  Nonetheless, 
the veteran has not been afforded an opportunity for such a 
hearing.

Therefore, it is the Board's opinion that in order to give 
the veteran every consideration with respect to the current 
appeal, further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

The veteran should be scheduled for a 
videoconference hearing before a Veterans 
Law Judge of the Board of Veterans' 
Appeals at the RO at the next available 
opportunity.  Thereafter, the case should 
be returned to the Board for appellate 
review.

The purpose of this remand is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.



	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




